Citation Nr: 0602970	
Decision Date: 02/02/06    Archive Date: 02/15/06	

DOCKET NO.  03-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, to 
include as secondary to pulmonary tuberculosis (PTB). 

2.  Entitlement to an increased (compensable) disability 
rating for residuals of PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to December 
1963.  

This matter comes before the Board of Veterans' Appeal ( 
Board) on appeal from RO decisions issued in March 2003 and 
May 2005, which denied the benefits sought on appeal. 

In September 2005, the Board received additional evidence.  
This evidence will be considered in the following decision as 
the veteran waived RO jurisdiction.

In his June 2003 Notice of Disagreement, the veteran stated 
that his private doctor informed him that the veteran's 
tuberculosis and the removal of portions of his lungs 
contributed to his chronic obstructive pulmonary disease 
(COPD).  He also asserted that scars from his surgery were 
painful and tender.  This statement appears to raise a claim 
of service connection for COPD on a secondary basis, as well 
as a service connection for painful and tender scars.   As 
such, the Board refers these undeveloped issues to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Lung cancer was not manifested during service or within 
one year of discharge,  and the most probative evidence 
discounts a link between lung cancer and PTB. 

3. The veteran has not been diagnosed with moderately 
advanced lesions, nor has it been shown that he has a 
continued disability, emphysema, dyspnea on exertion or other 
impairments of health related to his PTB.


CONCLUSIONS OF LAW

1. Lung cancer was not incurred in or aggravated by active 
service, and has not been shown to be proximately due to or 
the result of a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005). 

2.  The schedular criteria have not been met for a 
compensable evaluation for PTB. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.96(b), 4.97, Diagnostic Code 6724 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board is required to address the 
VCAA that became law in November 2000.  The VCAA provides, 
among other things, that the VA will make reasonable efforts 
to notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letters dated in February 2003 and 
February 2005.  

The February 2003 letter addressed the veteran's claim of 
entitlement to an increased rating for PTB.  It was provided 
to the veteran prior to the initial decision in this case; 
and notified him of the substance of the VCAA, including the 
type of evidence necessary to establish entitlement to the 
benefit sought and whether or not the veteran or the VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the increased rating claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; and (3) informing the veteran about the 
information and evidence the veteran was expected to provide.  
Thereafter, the veteran received the March 2003 rating 
decision and the September 2003 Statement of the Case (SOC).  
While the February 2003 letter did not specifically tell the 
veteran to provide any evidence in his possession that 
pertained to his claim, the veteran was informed of that 
information in his September 2003 SOC. 

The February 2005 letter addressed the veteran's claim of 
service connection for lung cancer.  It was provided to the 
veteran prior to the May 2005 rating decision, and also 
notified him of the substance of the VCAA by (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide, and (3) informing him about the information 
and evidence the veteran was expected to provide.  
Thereafter, the veteran received the May 2005 rating decision 
and the July 2005 SOC.  While the February 2005 letter did 
not specifically tell the veteran to provide any evidence in 
his possession that pertained to his service connection claim 
or that a disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected pursuant to 38 C.F.R. § 3.310 (2005), the 
veteran was informed of this information in his July 2005 
SOC. 

The Board notes that neither the veteran nor his 
representative have contended or argued that any defect or 
deficiency in the VCAA notices that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Board finds that the rating decisions and the SOCs, in 
conjunction with the February 2003 and February 2005 VCAA 
letters, collectively notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claims were denied.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran has been afforded several 
examinations in an effort to answer the medical questions 
presented in this case and to determine the severity of his 
PTB.  Neither the veteran nor his representative has made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in connection with his claim.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Service Connection for Lung Cancer

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. Certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if they become disabling 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a disability 
that is proximately due to or the result of a service-
connected disease or injury. 38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition.  Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

For claims received by VA after June 9, 1998, a  disability 
or death will not be considered service-connected  on the 
basis that it resulted from injury or disease  attributable 
to the veteran's use of tobacco products during  service.  38 
C.F.R. § 3.300. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  

The Board notes that it is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence. See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  When the evidence of record is considered under the 
laws and regulations as set forth above, the Board is of the 
opinion that service connection for lung cancer is not 
warranted. 

In this case, the evidence clearly shows the veteran 
currently has lung cancer.  The veteran's service medical 
records fail to demonstrate that the veteran's lung cancer 
manifested during service or within one year of his service 
discharge, nor does the veteran contend otherwise.  

The veteran asserts that his private physicians have 
indicated that his lung cancer was caused or aggravated by 
his service-connected PTB.  Dr. M.A.T.'s June 2005 letter 
remarked that the veteran's lung cancer developed in an area 
that had been scarred by his PTB.  The fact that cancer 
developed in the same area as service-connected PTB does not 
necessarily mean that PTB caused or aggravated his lung 
cancer. As such, Dr. M.A.T.'s opinion is of little probative 
value in terms of establishing a nexus between service-
connected PTB and lung cancer.  Further, Dr. M.A.T. indicated 
that the veteran's condition was likely exacerbated by his 
tobacco use.  As noted above, even if it was assumed that the 
veteran's nicotine addiction began in service, service 
connection is precluded for disabilities that are 
attributable to tobacco use in service.  

In various letters, dated in 2005, the veteran's private 
physicians (Dr. M.R.G. J.A.D., and M.A.T.) opined that the 
veteran's lung cancer was attributable to P.T.B.-related lung 
scarring.  The examiners also observed that the veteran had 
smoked, and that tobacco use was associated with lung cancer. 

Conversely, the examiner who prepared the June 2005 VA 
examination report opined that the veteran's lung cancer was 
not caused by his PTB.  It was pointed out that lung cancer 
was not a known complication of tuberculosis, but is a well-
known complication of lengthy cigarette use.  Following a 
review of the veteran's service medical records, the examiner 
noted that the veteran's PTB had resolved in the 1960s.  
Notably, VA outpatient treatment records reflect that the 
veteran had a 40 year history of tobacco use.  It was noted 
that his smoking varied but that, at times, he smoked up to 2 
packs per day.  

The Board finds that the June 2005 opinion of the VA examiner 
to be the most probative evidence on file which addresses the 
etiology of the veteran's lung cancer.  The VA examiner's 
opinion is more probative than the opinions of the veteran's 
private physicians as he based his conclusion on a thorough 
review of the veteran's medical records.  Again, the 
veteran's medical records show a 40 year history of smoking, 
and shows that service-connected PTB has been inactive for 
several decades.  

While the veteran's representative has argued that the 
private medical opinions should be viewed as being more 
probative as they were submitted by specialists practicing in 
the field of oncology, the Board does not agree.  None of the 
private medical opinions appears to be based on a review of 
historical medical records.  Further, a rationale was not 
provided for the conclusion that lung cancer was attributable 
to PTB scarring.  Notably, the June 2005 VA examiner cited to 
evidence in the historical records as corroborative evidence 
for his opinion. 

Although the veteran sincerely believes that his lung cancer 
is secondary to his PTB, he, as a layman, does not have the 
requisite training or experience to offer an opinion that 
requires medical expertise, such as the etiology of his 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for lung cancer for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Increased rating for PTB

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Rating "protected" tuberculosis cases.  Public Law 90-493 
repealed section 356 of title 38, United States Code, which 
had provided graduated ratings for inactive tuberculosis.  
The repealed section, however, still applies to the case of 
any veteran who on August 19, 1968, was receiving or entitled 
to receive compensation for tuberculosis.  The use of the 
protective provisions of Pub. L. 90-493 should be mentioned 
in the discussion portion of all ratings in which these 
provisions are applied.  For application in rating cases in 
which the protective provisions of Pub. L. 90-493 apply the 
former evaluations pertaining to pulmonary tuberculosis are 
retained in § 4.97.

In cases where entitlement to service connection for PTB was 
awarded prior to August 19, 1968, the pertinent criteria is 
as follows.  A 100 percent rating is warranted for active 
PTB.  Once the disease is inactive, it is rated 100 percent 
for the first two years of inactivity; 50 percent thereafter 
for four years, or in any event to six years after 
inactivity; 30 percent thereafter for five years, or to 
eleven years after inactivity; 30 percent, minimum, following 
far advanced lesions diagnosed at any time while the disease 
process was active; 20 percent following moderately advanced 
lesions, provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc.; otherwise, 
zero percent.  38 C.F.R. §§ 4.97,  Diagnostic Code 6724.

As noted above, the next higher evaluation, of 20 percent, 
the evidence must show that PTB is productive of moderately 
advanced lesions with continued disability, such as 
emphysema, dyspnea on exertion or some other impairment of 
heath.  As to the first criteria, the evidence in this case 
consistently shows that the veteran's PTB is inactive.  See 
November 2002 VA outpatient treatment records; March 2003 VA 
examination report. The evidence also shows no evidence of 
moderately advanced lesions.  A January 2001 St. Joseph's 
Hospital record indicated no pleural lesions.  The veteran's 
March 2004 VAMC records noted no pleural calcification or 
scarring and no cavitary lesions.  Lastly, while there is 
evidence that the veteran has continued respiratory 
disability, to include emphysema and COPD, those disabilities 
have not been related to his PTB but to various other non-
service-connected conditions.  Notably, the veteran's March 
2004 VAMC records indicated that the veteran's lung 
impairment was almost completely due to emphysema, and that 
tuberculosis was not a cause of emphysema.  Based upon this 
evidence, the Board finds that none of the criteria for an 
increased rating have been met.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no showing by the veteran that his 
PTB has resulted in interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's request for an increased rating of his service-
connected PTB, for the reasons discussed above.  




ORDER

Entitlement to service connection for lung cancer is denied.

Entitlement to a compensable rating for residuals of PTB is 
denied.



	                        
____________________________________________
	K. PARAKKAL 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


